


110 HR 7117 IH: National Freight Mobility

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7117
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Smith of
			 Washington introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a program to improve freight mobility in the
		  United States, to establish the National Freight Mobility Infrastructure Fund,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Freight Mobility
			 Infrastructure Act.
		2.Freight mobility
			 infrastructure improvement program
			(a)Establishment of
			 ProgramThe Secretary shall
			 establish a program to provide grants to States and designated entities for
			 projects to improve the efficiency of freight mobility in the United
			 States.
			(b)DefinitionsIn
			 this section, the following definitions apply:
				(1)Designated
			 entityThe term
			 designated entity means—
					(A)an entity
			 designated by the chief executive officer of a State, the Mayor of the District
			 of Columbia, or the designee of either, as eligible to apply for and receive
			 funding under the program established under subsection (a); or
					(B)a regional
			 authority if the authority is responsible under the laws of a State for a
			 capital project.
					(2)Eligible project
			 costsThe term eligible project costs means
			 the—
					(A)reimbursement of
			 the costs of development phase activities, including planning, feasibility
			 analysis, revenue forecasting, environmental review, preliminary engineering
			 and design work, and other preconstruction activities; and
					(B)the costs of
			 construction, reconstruction, rehabilitation, and acquisition of real property
			 (including land related to the project and improvements to land), environmental
			 mitigation, construction contingencies, acquisition of equipment, and
			 operational improvements.
					(3)Eligible
			 projectThe term eligible project means any freight
			 mobility infrastructure project that meets the criteria established in
			 subsection (d).
				(4)StateThe
			 term State has the meaning given such term in section 101(a) of
			 title 23, United States Code.
				(c)ApplicationsA
			 State or designated entity seeking to receive a grant under this section for an
			 eligible project shall submit to the Secretary an application in such form and
			 in accordance with such requirements as the Secretary may require.
			(d)Competitive
			 Grant Selection and Eligibility Criteria for Grants
				(1)In
			 generalThe Secretary shall—
					(A)award grants on a
			 competitive basis;
					(B)conduct a national
			 solicitation for applications; and
					(C)establish criteria
			 for selecting among freight projects of national and regional significance that
			 include, but are not limited to, those which enable—
						(i)the
			 construction of grade separations at railroad, highway, and railroad-highway
			 junctions;
						(ii)the
			 construction of railroad bypasses and spurs;
						(iii)the construction
			 of railroad side tracks;
						(iv)the
			 expansion of rail and highway tunnels to accommodate larger, taller, and
			 additional volumes of vehicular and rail freight and container stacks;
						(v)the
			 addition of railroad track and intermodal facilities at international gateways,
			 land, air, and sea ports, points of congestion, and logistic centers;
						(vi)highway and road
			 construction at international gateways, land, air, and sea ports, points of
			 congestion, and logistic centers to better accommodate freight traffic;
						(vii)the
			 construction and improvement of rail and highway bridges that carry a
			 substantial amount of freight;
						(viii)the
			 construction of highway ramps that carry a substantial amount of freight;
			 and
						(ix)the
			 construction of highway lanes, including lanes that segregate freight and
			 passenger vehicular traffic.
						(2)Project
			 RequirementsThe Secretary may approve a grant under this section
			 for a project only if the Secretary determines that the project—
					(A)is based on the
			 results of preliminary engineering;
					(B)is justified based
			 on extent to which the project—
						(i)will
			 enhance national and regional economies by allowing for economic development
			 and growth, as measured by—
							(I)the impact on the
			 Nation’s gross domestic product;
							(II)increases in new
			 businesses and jobs and retention of existing businesses and jobs;
							(III)State and local
			 tax receipts; and
							(IV)improved safety
			 as measured by reductions in accidents, injuries, and fatalities;
							(ii)seeks to maximize
			 economic opportunities for communities, including increasing local
			 hiring;
						(iii)is
			 cost-effective; and
						(iv)will improve
			 freight mobility and national freight capacity and efficiency; and
						(C)is supported by an
			 acceptable degree of non-Federal financial commitments.
					(3)Selection
			 considerationsIn selecting a project under this section, the
			 Secretary shall consider the extent to which the project—
					(A)improves freight
			 mobility and national freight capacity and efficiency;
					(B)uses operational
			 efficiencies, including intelligent transportation systems, that enhance the
			 efficiency, effectiveness, or both the efficiency and effectiveness of the
			 project;
					(C)helps maintain or
			 protect the environment; and
					(D)complements and
			 supports the objectives of the State or designated entity applicant’s strategic
			 freight plan.
					(4)Preliminary
			 engineeringIn evaluating a project under paragraph (2)(A), the
			 Secretary shall analyze and consider the results of preliminary engineering for
			 the project.
				(5)Non-Federal
			 Financial Commitment
					(A)Evaluation of
			 ProjectIn evaluating a project under paragraph (2)(C), the
			 Secretary shall require that—
						(i)the
			 proposed project plan provides for the availability of contingency amounts that
			 the Secretary determines to be reasonable to cover unanticipated cost
			 increases; and
						(ii)each proposed
			 non-Federal source of capital and operating financing is stable, reliable, and
			 available within the proposed project timetable.
						(B)ConsiderationsIn
			 assessing the stability, reliability, and availability of proposed sources of
			 non-Federal financing under subparagraph (A), the Secretary shall
			 consider—
						(i)existing financial
			 commitments;
						(ii)the
			 degree to which financing sources are dedicated to the purposes
			 proposed;
						(iii)any debt
			 obligation that exists or is proposed by the recipient for the proposed
			 project; and
						(iv)the
			 extent to which the project has a non-Federal financial commitment that exceeds
			 the required non-Federal share of the cost of the project.
						(6)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall issue regulations on the manner in which the Secretary will evaluate and
			 rate the projects based on the results of preliminary engineering, project
			 justification, and the degree of non-Federal financial commitment, as required
			 under this subsection.
				(7)Project
			 evaluation and rating
					(A)In
			 generalA proposed project may advance from preliminary
			 engineering to final design and construction only if the Secretary finds that
			 the project meets the requirements of this subsection and there is a reasonable
			 likelihood that the project will continue to meet such requirements.
					(B)Evaluation and
			 ratingIn making such findings, the Secretary shall evaluate and
			 rate the project as highly recommended,
			 recommended, or not recommended based on the
			 results of preliminary engineering, the project justification criteria, and the
			 degree of non-Federal financial commitment, as required under this subsection.
			 In rating the projects, the Secretary shall provide, in addition to the overall
			 project rating, individual ratings for each of the criteria established under
			 the regulations issued under paragraph (6).
					(e)Letters of
			 Intent and Full Funding Grant Agreements
				(1)Letter of
			 Intent
					(A)In
			 generalThe Secretary may issue a letter of intent to an
			 applicant announcing an intention to obligate, for a project under this
			 section, an amount from future available budget authority specified in law that
			 is not more than the amount stipulated as the financial participation of the
			 Secretary in the project.
					(B)NotificationAt
			 least 60 days before issuing a letter under subparagraph (A) or entering into a
			 full funding grant agreement, the Secretary shall notify in writing the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Environment and Public Works of the Senate of the proposed
			 letter or agreement. The Secretary shall include with the notification a copy
			 of the proposed letter or agreement as well as the evaluations and ratings for
			 the project.
					(C)Not an
			 obligationThe issuance of a letter is deemed not to be an
			 obligation under sections 1108(c), 1108(d), 1501, and 1502(a) of title 31,
			 United States Code, or an administrative commitment.
					(D)Obligation or
			 commitmentAn obligation or administrative commitment may be made
			 only when contract authority is allocated to a project.
					(2)Full funding
			 grant agreement
					(A)In
			 generalA project financed under this subsection shall be carried
			 out through a full funding grant agreement. The Secretary shall enter into a
			 full funding grant agreement based on the evaluations and ratings required
			 under subsection (d)(7).
					(B)TermsIf
			 the Secretary makes a full funding grant agreement with an applicant, the
			 agreement shall—
						(i)establish the
			 terms of participation by the United States Government in a project under this
			 section;
						(ii)establish the
			 maximum amount of Government financial assistance for the project;
						(iii)cover the period
			 of time for completing the project, including a period extending beyond the
			 period of an authorization; and
						(iv)make
			 timely and efficient management of the project easier according to the laws of
			 the United States.
						(C)AgreementAn
			 agreement under this paragraph obligates an amount of available budget
			 authority specified in law and may include a commitment, contingent on amounts
			 to be specified in law in advance for commitments under this paragraph, to
			 obligate an additional amount from future available budget authority specified
			 in law. The agreement shall state that the contingent commitment is not an
			 obligation of the Government. Interest and other financing costs of efficiently
			 carrying out a part of the project within a reasonable time are a cost of
			 carrying out the project under a full funding grant agreement, except that
			 eligible costs may not be more than the cost of the most favorable financing
			 terms reasonably available for the project at the time of borrowing. The
			 applicant shall certify, in a way satisfactory to the Secretary, that the
			 applicant has shown reasonable diligence in seeking the most favorable
			 financing terms.
					(3)AmountsThe
			 total estimated amount of future obligations of the Government and contingent
			 commitments to incur obligations covered by all outstanding letters of intent
			 and full funding grant agreements may be not more than the greater of the
			 amount authorized to carry out this section or an amount equivalent to the last
			 2 fiscal years of funding authorized to carry out this section less an amount
			 the Secretary reasonably estimates is necessary for grants under this section
			 not covered by a letter. The total amount covered by new letters and contingent
			 commitments included in full funding grant agreements may be not more than a
			 limitation specified in law.
				(f)Grant
			 requirements
				(1)In
			 generalA grant for the construction of a highway under this
			 section shall be subject to all of the requirements of title 23, United States
			 Code.
				(2)Other terms and
			 conditionsThe Secretary shall require that all grants under this
			 section be subject to all terms, conditions, and requirements that the
			 Secretary decides are necessary or appropriate for purposes of this section,
			 including requirements for the disposition of net increases in value of real
			 property resulting from the project assisted under this section.
				(g)Government’s
			 Share of Project CostBased on engineering studies, studies of
			 economic feasibility, and information on the expected use of equipment or
			 facilities, the Secretary shall estimate the cost of a project receiving
			 assistance under this section. A grant for the project shall not exceed 80
			 percent of the project cost.
			(h)Annual
			 reportNot later than the first Monday in February the year after
			 the date of enactment of this Act and each year thereafter, the Secretary shall
			 submit to the Committees on Transportation and Infrastructure and
			 Appropriations of the House of Representatives and the Committees on
			 Environment and Public Works and Appropriations of the Senate a report that
			 includes—
				(1)a
			 proposal on the allocation of amounts to be made available to finance grants
			 under this section;
				(2)evaluations and
			 ratings, as required under subsection (d); and
				(3)recommendations of
			 projects for funding based on the evaluations and ratings and on existing
			 commitments and anticipated funding levels for the next 3 fiscal years and for
			 the next 10 fiscal years based on information currently available to the
			 Secretary.
				(i)Applicability of
			 Title 23Funds made available to carry out this section shall be
			 available for obligation in the same manner as if such funds were apportioned
			 under chapter 1 of title 23, United States Code, except that such funds shall
			 not be transferable and shall remain available until expended and the Federal
			 share of the cost of a project under this section shall be as provided in this
			 section.
			3.Establishment of
			 National Freight Mobility Infrastructure Fund
			(a)Establishment of
			 the FundThere is established
			 in the Treasury a separate account which shall be known as the National
			 Freight Mobility Infrastructure Fund (in this section referred to as
			 the Fund).
			(b)Deposits into the
			 FundThe account shall consist of—
				(1)amounts transferred to the Fund under
			 section 4286 of the Internal Revenue Code of 1986; and
				(2)amounts deposited
			 into the Fund under section 13031(f) of the Consolidated Omnibus Budget
			 Reconciliation Act of 1985 (19 U.S.C. 58c(f)).
				(c)Expenditures
			 from Fund
				(1)In
			 generalAmounts in the account shall be made available to the
			 Secretary of Transportation for each of the fiscal years 2010 to 2035, as
			 provided in appropriations Acts, for making expenditures to meet the
			 obligations of the United States to carry out this Act.
				(2)Administrative
			 expensesNot more than 4 percent of the amounts made available to
			 the Secretary under this section for a fiscal year may be used for
			 administrative expenses of the Secretary in carrying out this Act.
				4.Freight Mobility
			 Infrastructure Fee and Tax
			(a)Imposition of
			 Tax
				(1)In
			 generalChapter 33 of the Internal Revenue Code of 1986 is
			 amended by adding after subchapter C the following new subchapter:
					
						DTransportation by
				Freight Rail and Highway
							
								Sec. 4286. Imposition of tax.
							
							4286.Imposition of
				tax
								(a)In
				generalThere is hereby
				imposed upon taxable ground transportation of property within the United States
				a tax equal to 1 percent of the fair market value of such transportation.
								(b)Fair market
				value of taxable ground transportation
									(1)Transportation
				by unrelated personsIn the
				case of amounts paid to an unrelated person engaged in the business of
				transporting property by freight rail or highway for hire, the fair market
				value shall be the amount paid for transporting such property.
									(2)Transportation
				by related personsIn the
				case of transportation of property by the taxpayer or a person related to the
				taxpayer, the fair market value of such transportation shall be the amount
				which would be paid for transporting such property if such property were
				transported by an unrelated person, determined on an arms’ length basis.
									(c)By whom
				paid
									(1)In
				generalExcept as provided by
				paragraph (2), the tax imposed by subsection (a) shall be paid—
										(A)by the person
				making the payment subject to tax; or
										(B)in the case of
				transportation by a related person, by the person for whom such transportation
				is made.
										(2)Payments made
				outside the United StatesIf
				a payment subject to tax under subsection (a) is made outside the United States
				and the person making such payment does not pay such tax, such tax shall be
				paid by the person to whom the property is delivered in the United States by
				the person furnishing the last domestic segment of the taxable ground
				transportation in respect of which such tax is imposed.
									(3)Determinations
				of amounts paid in certain casesFor purposes of this section,
				rules similar to the rules of section 4271(c) shall apply.
									(d)Transfer of
				amounts equivalent to tax to National Freight Mobility Infrastructure
				FundThere are hereby
				appropriated to the National Freight Mobility Infrastructure Fund amounts
				equivalent to the taxes received in the Treasury under subsection (a).
								(e)DefinitionsFor purposes of this part—
									(1)Taxable ground
				transportationThe term taxable ground
				transportation means transportation of property by—
										(A)freight rail;
				or
										(B)commercial motor vehicle (as defined in
				section 31101(1) of title 49, United States Code) for a distance of more than
				50 miles.
										(2)Related
				personA person (hereinafter
				in this paragraph referred to as the related person) is related
				to any person if the related person bears a relationship to such person
				specified in section 267(b) or 707(b)(1), or the related person and such person
				are engaged in trades or businesses under common control (within the meaning of
				subsections (a) and (b) of section 52). For purposes of the preceding sentence,
				in applying section 267(b) or 707(b)(1), 10 percent shall be
				substituted for 50 percent.
									.
				(2)Exemption for
			 United States and possessionsSection 4293 of such Code is amended by
			 striking subchapter B and inserting subchapters B and
			 D.
				(3)Credits or
			 refunds to persons who collected certain taxesSection 6415 of
			 such Code is amended by striking or 4271 each place it appears
			 and inserting 4271, or 4286.
				(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 transportation beginning on or after the first October 1 beginning on or after
			 the date of the enactment of this Act.
				(b)Freight Mobility
			 Customs Fee
				(1)Fee
			 assessmentSubsection (a) of section 13031 of the Consolidated
			 Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)) is amended by
			 adding at the end the following new paragraph:
					
						(11)For carrying out the purposes of the
				National Freight Mobility Infrastructure Act, a fee in addition to the fee
				assessed under paragraph (9), in an amount equal to 25 percent of the fee
				assessed under paragraph
				(9).
						.
				(2)Disposition of
			 FeeSubsection (f) of section 13031 of the Consolidated Omnibus
			 Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)) is amended—
					(A)in paragraph (1)—
						(i)in
			 subparagraph (A), by striking , and and inserting a
			 semicolon;
						(ii)in
			 subparagraph (B), by striking the period and inserting ; and;
			 and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(C)the fees collected under subsection (a)(11)
				of this section and deposited under paragraph (7) into the National Freight
				Mobility Infrastructure Fund established by the National Freight Mobility
				Infrastructure Act.
								; and
				
						(B)by adding at the
			 end the following new paragraph:
						
							(7)In the first fiscal year beginning after
				the date of the enactment of the National Freight Mobility Infrastructure Act,
				and each fiscal year thereafter, there shall be deposited into the National
				Freight Mobility Infrastructure Fund established by such Act, fees collected
				under subsection
				(a)(11).
							.
					5.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation shall issue regulations
			 to carry out this Act.
		
